                                                             FILE
                                                    U.S.OrSTRiGTCCiii^I
              IN THE UNITED STATES DISTRICT COURT FOR SAVANNAH DIV.
                   THE SOUTHERN DISTRICT OF GEORGIA            ^     ^
                          SAVANNAH DIVISION           2020 iSN 13 AH 9H 7
GERARD J. PUGH,
                                                           sOmofga.
      Plaintiff,

V.                                         CASE NO. CV4I9-250


HOMER BRYSON, DISTRICT
ATTORNEY MEG HEAP, and
GEORGIA DEPARTMENT OF
CORRECTIONS,


       Defendants.




                              ORDER


      Before the     Court is the   Magistrate   Judge's   Report   and

Recommendation, to which no objections have been filed. (Doc.

4.)   After careful consideration and review of the record, the

Report and Recommendation is ADOPTED as the Court's opinion in

this case. Accordingly, Plaintiff's application to proceed in

forma pauperis is DENIED. As a result. Plaintiff has twenty-

one (21) days from the date of this Order to pay the $400.00

filing fee.

      Additionally, as noted in the Report and Recommendation,

Plaintiff's 42 U.S.C. § 1983 claims may be time barred by the

two-year statute of limitations in O.C.G.A. § 9-3-33. After

Plaintiff pays this Court's filing fee. Plaintiff may submit
